Citation Nr: 0813454	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis A, B, and 
C.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008. 


FINDINGS OF FACT

1.  The competent evidence on file shows that the veteran 
does not have current diagnoses of hepatitis A or B.  No 
hepatitis was clinically established in service.  Hepatitis C 
was first manifested many years after discharge and there is 
no competent medical evidence relating it to active service.  

2.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

3.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSIONS OF LAW

1.  Hepatitis A, B, and C were not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Notice as to what evidence 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of August 2002, 
September 2002, October 2003, and March 2006 provided 
pertinent notice and development information.  

The veteran reported in an Authorization and Consent to 
Release Information to VA (VA Form 21-4142), that he received 
medical care while incarcerated in the state of California 
correctional system.  The RO has been unable to obtain these 
records.  The veteran was notified and has not forwarded any 
records to the VA or reported that he has attempted to 
acquire copies of the treatment records.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for hepatitis in service or 
within a reasonable time subsequent to the veteran's military 
service, the Board finds that any medical opinion would be 
based on pure speculation.  See 38 C.F.R. § 3.102 (service 
connection may not be predicated on a resort to speculation 
or remote possibility).  The same is true regarding the claim 
for PTSD, as stressors have not been verified, any diagnosis 
in regard to PTSD would be based on speculation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, as well as, post service VA and private medical 
records. 

Entitlement to service connection for hepatitis A, B, and C

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Initially, the Board notes that the current record does not 
support a conclusion that the veteran has current diagnoses 
of hepatitis A or B.  Diagnostic testing was conducted by a 
private laboratory in February 2000 and at a November 2002 
QTC contract examination.  The laboratory results were 
negative for hepatitis A and B viruses.  Therefore, without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  There is a diagnosis made in 
part on the appellant's presentation that he had hepatitis B 
in the past, and now has elevated enzymes.  There remains, 
however, no evidence of hepatitis of any sort in serivce.

In regard to hepatitis C, evidence of current disability is 
shown by the results of the February 2000 private and the 
November 2002 QTC diagnostic reports that confirm 
hepatitis C.  

Service medical records do not contain any evidence of 
complaints, findings, treatment or diagnosis of hepatitis C.  

In his application for benefits in 2001, the veteran reported 
that he was treated for hepatitis in Thailand in 1970 or1971; 
however, as noted, this is not supported by the official 
record.  Neither the appellant nor VA have been able to 
locate any records of such treatment.  In fact, the veteran 
has provided contradicting statements regarding the initial 
onset of hepatitis.  Instead of reporting military service 
onset, at the November 2002 QTC examination, the veteran 
indicated that he initially contracted hepatitis while 
incarcerated.  It is unclear as to his beginning date of 
incarceration.  A VA Form 21-4142 dated in September 2002 
indicates that the veteran reported incarceration from "1984 
to 09".  A November 2001 VA clinical report shows that he 
reported a history of arrest for robbery from December 1989 
to December 1999.  Regardless, in light of his inconsistent 
statements, the Board finds little probative value in the 
veteran's statements regarding the onset of hepatitis during 
service.

The earliest objective evidence documenting hepatitis C is 
contained in VA medical records in 2000, approximately 28 
years after service discharge.  Such a pronounced lapse of 
time between the alleged onset of a disability and its 
initial manifestations is a factor for consideration in 
deciding a service connection claim.  Even assuming that he 
initially contracted hepatitis during the earliest reported 
date of incarceration in 1984, this is still a significant 
period of time subsequent to service discharge.  

Still further, the medical evidence of record does not 
include any medical statements or opinions that relate 
hepatitis C to military service.  In fact, a March 2002 VA 
clinical note indicates that the veteran had several risk 
factors for contracting hepatitis including illicit injected 
drug use, intranasal cocaine use, and unexplained liver 
disease.  To attribute the veteran's onset of this disability 
to military service without objective medical evidence would 
require excessive speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for hepatitis A, B, and C.

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The service medical records do not show treatment for a 
psychiatric disorder during his tour of duty.  In August 
1970, his duty officer requested evaluation evidently for 
alcohol or drug use after he reported late for duty.  It was 
determined that the veteran was not taking drugs or alcohol.  
Otherwise, there is no reference to psychiatric medical care.  

The post service record contains a November 2002 private 
psychologist report.  The report shows that the veteran 
stated that he experienced guilt knowing that the bombs he 
loaded would kill civilians, especially children.  He also 
reported witnessing the crash of a B-52 airplane.  The 
diagnosis was PTSD.  The record also contains an April 2004 
VA outpatient clinical note that includes a diagnosis of 
possible PTSD.  

The veteran's claimed in-service stressors includes: loading 
munitions on airplanes and realizing they would kill 
children; landing in an airplane which slid off the runway in 
Guam; witnessing the crash of a B-52 in Guam in 1969 or 1970; 
fearing when the B-52 airplanes would return with hot 
munitions; experiencing fear when a ground wire became hot 
during the loading of munitions in 1971; and the stress 
associated with loading munitions.  

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In that regard, the United States Court 
of Appeals for Veterans Claims (Court) has determined that 
medical evidence is inadequate where medical opinions consist 
of general conclusions based on history furnished by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177 (1993).  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Review of the record reflects 
that the veteran's DD Form 214 (Report of Transfer or 
Discharge), from his period of active service contains no 
reference to any combat citations.  Likewise, the 
administrative records now on file do not show that the 
veteran was entitled to receive the Purple Heart Medal, the 
Combat Action Ribbon, or other awards or decorations 
appropriate to his branch of service denoting participation 
in combat with the enemy.  Service administrative records 
relate that his duty title was munitions loading team member.  
There is no evidence that he was involved in a campaign or 
combat. 

Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f). 

In this case, the veteran's service personnel records and 
service medical records are negative for any corroborating or 
supportive evidence of such stressors.  Instead, the Board 
notes that the veteran's service personnel records and 
service medical records are unremarkable.  Furthermore, all 
of the veteran's own statements within the record regarding 
the occurrence of the stressors are unverifiable or lack 
significant detail so that they are not subject to 
verification.  Because of this lack of detail and vague 
statements, the Board finds the veteran's statements are not 
credible in view of the inability to otherwise corroborate 
the claimed stressors.  

Thus, while the record shows the veteran was given a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed stressors cited by the veteran actually 
occurred.  He has not submitted any evidence to support his 
assertion that any stressful event or events occurred.  The 
Board therefore finds that there is no credible supporting 
evidence of the claimed stressors.  Furthermore, it is noted 
that there are also multiple other psychiatric diagnoses on 
file.  In view of the foregoing, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  


ORDER

Service connection for hepatitis A, B, and C is denied.

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


